DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
	Application Status
Claims 1-9, 11, 13-20 are pending, claims 1-9, 11, 13-16 are elected and have been examined in this application, Claims 17-20 are non-elected and have been withdrawn. 
Claims 1-2, 11, and 13-14 are amended, claims 3-7, 9 are previously presented, claims 8, 15-16 are original, Claims 10 and 12 are cancelled.

Claim Objections
Claim 14-16 are objected to because of the following informalities:  
Claim 14 line 14 “insert insert” appears to be a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13, and 14 recite “an enclosed chamber”, which can be interpreted as a completely sealed off chamber, making the claim indefinite. Applicant’s device has openings in the insert which allows the transmission of water, inserting a liquid level indicator, and water drainage into the reservoir below. The claims have been examined as best understood, and it has been interpreted that as long as the prior art encloses the reservoir save for openings required for transmission of water, the prior art reads on this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100077661 A1) to Brandstatter in view of (US 20200146232 A1) to Hemerka.
In regards to claim 1, Brandstatter teaches an insertable planter system comprising: a container (Brandstatter; 2) comprising: a rim (Brandstatter; upper rim of 2); an outer wall comprising an inner surface (Brandstatter; outer wall, inner surface on interior of sidewall 4); and a bottom portion comprising a floor (Brandstatter; base 3), wherein the inner surface and the floor define a liquid reservoir (Brandstatter; water storage space 26), and an insert (Brandstatter; insert container 1) comprising: a top surface (Brandstatter; peripheral ring 36), wherein the top surface fits in or abuts the rim of the container (Brandstatter; see FIG 2 where 36 abuts the rim of 2); a sidewall (Brandstatter; 6); a bottom (Brandstatter; base 5), wherein the sidewall and the bottom define a plant chamber (Brandstatter; interior 9), and wherein the sidewall extends from the top surface until the bottom (Brandstatter; see FIG 2); and a supporting structure comprising one or more hollow legs (Brandstatter; 25, [0026] hollow), wherein each leg terminates in a foot (Brandstatter; bottom of each of 25), the outer surface of the sidewalls and bottom of the insert along with the inner surfaces of the container define an enclosed chamber comprising the liquid reservoir and the legs of the supporting structure are inside the liquid reservoir (Brandstatter; see FIG 2 where the water chamber includes the legs).
Brandstatter fails to teach wherein the floor further comprises a positioning structure; and wherein at least one leg comprises one or more openings suitable for liquid to enter the cavity of the leg, wherein the container receives the insert such that the insert can be rotated into a suitable orientation where the foot of each of the legs of the supporting structure engages the positioning structure of the container.
Hemerka teaches wherein the floor further comprises a positioning structure (Hemerka; space created between each of plug connectors 14); and wherein at least one leg (Hemerka; each of 2a on the base of 4 which fits between each of 14) comprises one or more openings suitable for liquid to enter the cavity of the leg (Hemerka; liquid passage openings 8 which extend from the sides of each leg and into the base), wherein the container receives the insert such that the insert can be rotated into a suitable orientation where the foot of each of the legs of the supporting structure engages the positioning structure of the container (Hemerka; the insert can be rotated such that each of 2a can be received between each of 14 to position the structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brandstatter such the legs provide double functionality as support and as watering fixtures, and where Brandstatter has positioning structures as taught by Hemerka. The motivation for doing so would be to decrease costs by preventing the need for a separate watering device, as well as having positioning structures to secure the planter insert in place.

In regards to claim 3, Brandstatter as modified by Hemerka teach the insertable planter system of claim 1 wherein the positioning structure comprises at least one inner projection (Hemerka; plug connectors 14, 4 inner projections FIG 1), and the at least one inner projection defines at least one recess (Hemerka; plug connectors 14 creating recesses therebetween), and the supporting structure comprises at least one complementary structure (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1), such that the at least one recess of the positioning structure is capable of receiving the at least one complementary structure of the supporting structure (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1, where they engage between each of 14).

In regards to claim 4, Brandstatter as modified by Hemerka teach the insertable planter system of claim 3 wherein the at least one inner projection comprises a first inner projection, a second inner projection, and a third inner projection (Hemerka; plug connectors 14, any of four plug connectors in FIG 1), and wherein the at least one recess comprises a first recess, a second recess, and a third recess (Hemerka; plug connectors 14 creating recesses therebetween, any four recesses), such that the first recess is capable of receiving a first foot of the at least one complementary structure of the supporting structure; wherein the second recess is capable of receiving a second foot of the at least one complementary structure of the supporting structure; and wherein the third recess is capable of receiving a third foot of the at least one complementary structure of the supporting structure (Hemerka; see FIG 1 where each of the four feet structures between each of 15 of FIG 1 are positioned between recesses between 14).

In regards to claim 5, Brandstatter as modified by Hemerka teach the insertable planter system of claim 3 wherein the at least one inner projections is arranged in a segmented, annular pattern (Hemerka; see FIG 1 where each projection of 14 is arranged in a segmented annular pattern).

In regards to claim 6, Brandstatter as modified by Hemerka teaches the insertable planter system of claim 1 wherein the positioning structure comprises at least one recess (Hemerka; plug connectors 14 creating recesses therebetween), such that the at least one recess of the positioning structure is capable of receiving at least one foot of the supporting structure (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1, where they engage between each of 14).

In regards to claim 7, Brandstatter as modified by Hemerka teach the insertable planter system of claim 6 wherein the at least one recess comprises a first recess, a second recess, and a third recess, (Hemerka; plug connectors 14 creating recesses therebetween) such that the first recess is capable of receiving a first foot of the at least one foot of the supporting structure; the second recess is capable of receiving a second foot of the at least one foot of the supporting structure; and the third recess is capable of receiving a third foot of the at least one foot of the supporting structure (Hemerka; the leg structures between each of notches 16 in FIG 3 or 15 in FIG 1, where they engage between each of 14).

In regards to claim 8, Brandstatter as modified by Hemerka teach the insertable planter system of claim 1 further comprising a liquid level indicator (Brandstatter; water level indicator 17).

In regards to claim 9, Brandstatter as modified by Hemerka teach the insertable planter of claim 6 wherein each of the at least one recess is arranged in a segmented, annular pattern (Hemerka; see FIG 1 where each projection of 14 is arranged in a segmented annular pattern).

In regards to claim 11, Brandstatter as modified by Hemerka teach the insertable planter system of claim 2 wherein the foot of each of the at least one support is arranged in a segmented, annular pattern (Brandstatter; see FIG 6 where each foot 25 is arranged in a segmented, annular pattern around the circumference of 1 in FIG 6).

In regards to claim 13, Brandstatter teaches a container (Brandstatter; 2) planter comprising: a rim (Brandstatter; upper rim of 2); an outer wall comprising an inner surface (Brandstatter; outer wall, inner surface on interior of sidewall 4); and a bottom portion comprising a floor (Brandstatter; base 3), wherein the inner surface and floor define a liquid reservoir (Brandstatter; water storage space 26), wherein the container planter is capable of receiving a planter insert (Brandstatter; receiving insert 1) comprising a complementary supporting structure comprising one or more hollow legs (Brandstatter; 25, [0026] hollow), wherein each leg terminates in a foot (Brandstatter; bottom of each of 25), such that the outer surface of the sidewalls and bottom of the insert along with the inner surfaces of the container define an enclosed chamber comprising the liquid reservoir and the legs of the supporting structure are inside the liquid reservoir (Brandstatter; see FIG 2 where the water chamber includes the legs).
Brandstatter fails to teach but Hemerka does teach wherein the floor comprises a positioning structure (Hemerka; space created between each of plug connectors 14), such that the insert can be rotated into a suitable orientation where the foot of each of the legs of the supporting structure (Hemerka; each of 2a on the base of 4 which fits between each of 14) engages the positioning structure (Hemerka; the insert can be rotated such that each of 2a can be received between each of 14 to position the structure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brandstatter such that it has positioning structures as taught by Hemerka. The motivation for doing so would be to secure the planter insert in place.

In regards to claim 14, Brandstatter teaches a planter insert (Brandstatter; insert container 1) comprising: a top surface (Brandstatter; peripheral ring 36); a sidewall (Brandstatter; 6); a bottom (Brandstatter; base 5), wherein the sidewall and bottom define a plant chamber (Brandstatter; interior 9) and wherein the sidewall extends from the top surface until the bottom (Brandstatter; see FIG 2); and a supporting structure, comprising one or more hollow legs (Brandstatter; 25, [0026] hollow), wherein each leg terminates in a foot (Brandstatter; bottom of each of 25), wherein the planter insert is capable of being inserted into a container planter (Brandstatter; 2), such that the top surface fits in or abuts the rim of the container (Brandstatter; see FIG 2 where 36 abuts the rim of 2) and the planter insert can be rotated into a suitable orientation such that the outer surface of the sidewalls and bottom of the insert insert along with the inner surfaces of the container define an enclosed chamber comprising a liquid reservoir and the legs of the supporting structure are inside the liquid reservoir (Brandstatter; see FIG 2 where the water chamber includes the legs).
Brandstatter fails to teach and wherein at least one leg comprises one or more openings suitable for liquid to enter the cavity of the leg, the container planter comprising a positioning structure that is complementary to the supporting structure
where foot of each of the legs of the supporting structure engages the complementary positioning structure.
Hemerka teaches wherein at least one leg (Hemerka; each of 2a on the base of 4 which fits between each of 14) comprises one or more openings suitable for liquid to enter the cavity of the leg (Hemerka; liquid passage openings 8 which extend from the sides of each leg and into the base), the container planter comprising a positioning structure (Hemerka; space created between each of plug connectors 14) that is complementary to the supporting structure, where foot of each of the legs of the supporting structure engages the complementary positioning structure (Hemerka; the insert can be rotated such that each of 2a can be received between each of 14 to position the structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brandstatter such the legs provide double functionality as support and as watering fixtures, and where Brandstatter has positioning structures as taught by Hemerka. The motivation for doing so would be to decrease costs by preventing the need for a separate watering device, as well as having positioning structures to secure the planter insert in place.

In regards to claim 15, Brandstatter as modified by Hermerka teach the planter insert of claim 14 further comprising soil disposed in the plant chamber, and a plant planted in the plant chamber (Brandstatter; [0004] planting a plant; [0030] filled with substrate, earth, granulate).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100077661 A1) to Brandstatter as modified by (US 20200146232 A1) to Hemerka in view of (EP 0171889 A1) to Fong.
In regards to claim 2, Brandstatter as modified by Hemerka teaches the insertable planter system of claim 1, but fail to teach wherein the positioning structure is an asymmetric positioning structure, and wherein the supporting structure is an asymmetric, complementary supporting structure such that the insert can be rotated into only one suitable orientation where the asymmetric positioning structure engages the asymmetric complementary supporting structure.
Fong teaches wherein the positioning structure is an asymmetric positioning structure (Fong; annular sections in FIG 7, FIG 8), and wherein the complementary supporting structure is an asymmetric complementary supporting structure (Fong; 24) such that the planter insert can be rotated into only one suitable orientation where the asymmetric positioning structure engages the asymmetric complementary supporting structure (Fong; FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brandstatter as modified by Hemerka such that its positioning structures and supporting structures are asymmetric, as taught by Fong. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the positioning and supporting structures of Brandstatter and Hemerka asymmetric, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Asymmetric supporting and positioning structures would provide more support to areas with heavier soil contents, such as pebbles, and would helpfully guide a user to assembling the system into its proper position.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100077661 A1) to Brandstatter as modified by (US 20200146232 A1) to Hermerka as applied to claim 15 above, in further view of (US 20140053461 A1) to Blaha.
In regards to claim 16, Brandstatter as modified by Hermerka teach the planter insert of claim 15 further comprising a removable cover attached to the top surface of the planter insert, the cover comprising an opening allowing the plant to pass through the cover.
Blaha teaches a removable cover (Blaha; content protector 10) attached to the top surface of the planter insert (Blaha; see FIG 1d), the cover comprising an opening (Blaha; 20, 25) allowing the plant to pass through the cover (Blaha; see FIG 1d). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brandstatter as modified by Hermerka to additionally provide a removable cover as taught by Blaha. The cover protects the roots from growing exteriorly to the pot, and prevents soil from prematurely drying out.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210127606 A1 to Graffius teaches an insert which creates a reservoir below, a watering pipe to fill with water aligned with drainage hole 33. 
US 20170079218 A1 to Novoselac teaches a drainage port 130.
US 20060207175 A1 to Wu teaches a drainage port, an insert with an upper surface abutting the rim of the container.
US 6145250 A to Mai teaches a water fill port, an insert with an upper surface that abuts the edge of the outer container.
US 0608590 A to Freund teaches an inner insert and outer container rotated to align interior channels with openings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619